Title: To Alexander Hamilton from Thomas Lloyd Moore, 6 June 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir
            Philadelphia June 6th. 1799
          
          I have been honored with your two favors of the 22nd. and 24th. ulto. the first respecting trimmings for the hats shall be attended to, as they are deficient in cockades & loops. The vacancies in the Regt. I had filled up by application at the War-office. Yours of the 24th. inclosed a letter to Cap. Elliott. The day following the receipt of it, I accompanied the Secretary at War to Fort Mifflin, and took that opportunity of delivering your letter into Cap. Elliots hand, after perusing the contents he promised me to forward the returns required of him, and also to explain the causes of delay. I now beg leave to call your attention to a small alteration which (with the advice of the Majors) I propose to have made in the Arrangement of the Officers of my Regt. and also request that You will confirm the Appointment of the Staff. Capt. Blaine was No. 3 You will observe We make him No. 2. The Majors were of opinion that his standing in Society entitled him to that station. Cap. Gibbs from No. 4. We have reduced to No. 7. He is rather young and inexperienced, We think that a proper place for him. Cap. Westcott is a late appointment to fill up the vacancy occasioned by Cap. Attlee’ non-acceptance, the Subalterns remain as they were. I inclose for your consideration a correct list of the Officers of the Regt. as I think it ought to stand, also pointing out those Lieuts. whom I propose for the Staff, and who are now acting in that capacity. I assure You Sir, this Arrangement is the result of due consideration, free from motives of favor or partiality, if it meets your approbation I will thank You to confirm the same by letter, as soon as convenient, so that We may consider it conclusive. I have not received returns from the recruiting officers who are most remote and therefore cannot yet forward a Regimental Return, but Accts. are favorable. I set off next week to visit the subdistricts on this side the Susquehanah river, & immediately afterwards shall take my station at head Quarters Bristol.
          I am Sir, with respect your obedt. servant
          
            Thomas L. Moore
            Lt. Col. 10th. Regt.
          
        